PER CURIAM.
This is an appeal by plaintiffs from a final judgment entered for defendant pursuant to a jury verdict of not guilty in a suit charging defendant with negligence in the operation of her automobile causing injuries to the plaintiffs.
Plaintiffs seek reversal on the ground that the trial court erred in excluding evidence of the Metropolitan Dade County Traffic Code, in excluding evidence of defendant’s plea of guilty to' the violation, and in denying plaintiffs the right to cross examine the defendant concerning her plea of guilty.
*447We have carefully considered appellants’ contentions in the light of the record, briefs and argument of counsel and have concluded that the errors complained of were not so prejudicial as to result in a miscarriage of justice. Powell v. Wilson Lumber Co. of Florida, 115 Fla. 13, 155 So. 116; Victor Hotel Owners, Inc. v. Sperling, Fla. App.1958, 104 So.2d 120.
Accordingly the judgment appealed is affirmed.
Affirmed.